DETAILED ACTION
This office action is in response to the communication received on September 30, 2022 concerning application No. 16/879,185 filed on May 18, 2020.
	Claims 1-3, 5, and 7-8 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/30/2022 regarding the 35 USC 112f claim interpretation rejection have been fully considered. The amendments to the claims have been entered and overcome the claim interpretation under 35 USC 112f previously set forth. 
Applicant's arguments filed 09/30/2022 regarding the 35 USC 112b rejection have been fully considered but are not persuasive. Applicant does not appear to amend the rejected limitations recited in claims 1 and 8. Specifically the “decomposing one of three or more materials into the other two materials” and “decomposition of the other two materials of the three or more materials”, therefore the rejection of claims 1 and 8 stand. Additionally, claims 4 and 6 have been canceled, therefore the 35 USC 112b rejection of claims 4 and 6 have been overcome. 
Applicant's arguments filed 09/30/2022 regarding the 35 USC 103 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments on pg. 8-9 that the prior art fails to teach “store, in a second memory, a plurality of correction data preliminarily generated by decomposing one of three or more materials into the other two materials, the sored plurality of correction data including correction data for each detection element, of a plurality of detection elements of a radiation detector, for each energy level”, examiner respectfully disagrees. Fig. 1-3 of Fredette display graphs of the obtained data for each of the energy bins during material decomposition. In order to have generated these graphs the system of Fredette must have a memory for storing the generated data. Subsection 2.3 and fig. 9 discloses that during the first material decomposition the volume fraction of the materials is determined and maintained during each of the following material decompositions, because the volume fraction is maintained for each of the material decompositions the volume fractions is being stored within the memory of the system. Because the volume fraction is the data generated during decomposition it is considered to be the correction data. Points 1-3 of subsection 2.3 on pg. 4 and fig. 9 disclose using each of the energy bins for the decomposition of the materials. Subsection 2.1 on pg. 3 and fig. 1b discloses the x-ray source is divided into eight equal energy bins and the data was received for each of the energy bins by the x-ray source as shown in fig. 1b. Therefore data for each detection elements of the radiation detector were received and stored at each energy level. Examiner wants to note that section 2.1 on pg. 3 of Fredette was previously recited as reference to show that the receptors of the x-ray are considered to by the radiation detector. In regards to the apparatus comprising a second memory a new reference Yi et al. (US 20200250824) is applied below.   
In response to applicants arguments that the prior art fails to teach, “repeatedly perform two-material decomposition for decomposition of the other two materials of the three or more materials using the radiation data at different energy levels and the stored correction data of each detection element for each energy level to perform decomposition of the inside of the object into the three or more materials, examiner respectfully disagrees. fig. 9 of Fredette shows that the decomposition process is continuously repeated until no more materials remain. Additionally, steps 1-3 of subsection 2.3 and equations 2-5 show that different energy bins are used for each material decomposition and that the data for each material is used as prior information to perform decomposition of the further materials.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation “decomposing one of three or more materials into the other two materials” in lines 9-10 and 4-5 respectively, which is considered indefinite. it is not clear to the examiner how the decomposing of the first material into only two other materials is possible when the number of materials can be more than 3. For instance if 5 materials were to be present initially, the apparatus would decompose the one of the 5 materials into the other 4 materials, not only two materials as claimed.  
Claims 1 and 8 recite the limitation “decomposition of the other two materials of the three or more materials” in lines 16-17 and 11-12 respectively, which is considered indefinite. it is not clear to the examiner how only the other two materials are decomposed when the number of materials can be more than three. For instance if 5 materials were to be present initially, the apparatus would further decompose the remaining 4 materials not just the other two materials as claimed. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fredette et al. (“Multi-step material decomposition for spectral computed tomography”, hereinafter Fredette).
Regarding claim 8, Fredette teaches a material decomposition method (Abstract “multistep decomposition method”) of performing decomposition of a material in an object (subsections 2.2 on pg. 3 and 2.3 on pg. 4 discloses material decomposition methods and pg. 2, para. 5 discloses the method is performed on a phantom which is considered an object), comprising:
storing, in a memory (figs. 1-3 all show graphs and images of the obtained data meaning the system in which the method is performed must have stored the generated data in order to generate the graphs and images), a plurality of correction data preliminarily generated by decomposing one of three or more materials into the other two materials (subsection 2.3 on pg. 4 and fig. 9 disclose during the first step a first material is decomposed from the remaining materials and maintained throughout the process as a final result. By maintaining the first decomposed material throughout the process the system is storing the data associated with the first decomposed material which represents the correction data. Additionally equations 2-5 in subsection 2.3 discloses the information for each material is used a prior information for decomposing the next material meaning the data for each material is stored), the stored plurality of correction data including correction data for each detection element, of a plurality of detection elements of a radiation detector, for each energy level (Points 1-3 of subsection 2.3 on pg. 4 and fig. 9 disclose using each of the energy bins for the decomposition of the materials. Subsection 2.1 on pg. 3 and fig. 1b discloses the x-ray source is divided into eight equal energy bins and the data was received for each of the energy bins by the x-ray source as shown in fig. 1b. Therefore data for each detection elements of the radiation detector were received and stored at each energy level);
inputting radiation data of the object, which has been divided into a plurality of energy levels (para. 2 of subsection 2.1 on pg. 3 discloses x-ray projection data is used for the material decomposition which represents radiation data. The x-ray data was then divided into eight bins which represent the plurality of energy levels); and
repeatedly performing two-material decomposition for decomposition of the other two materials of the three or more materials using the radiation data at different energy levels and the stored correction data of each detection element for each energy level to perform decomposition of the inside of the object into the three or more materials (fig. 9 shows that the decomposition process is continuously repeated until no more materials remain. Additionally, steps 1-3 of subsection 2.3 and equations 2-5 show that different energy bins are used for each material decomposition and that the data for each material is used as prior information to perform decomposition of the further materials).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredette et al. (“Multi-step material decomposition for spectral computed tomography”, hereinafter Fredette) in view of Yi et al. (US 20200250824, hereinafter Yi).
Regarding claim 1, Fredette teaches a material decomposition apparatus (the system performing the method outlined in the materials and methods section beginning on pg. 2) for performing decomposition of a material in an object (subsections 2.2 on pg. 3 and 2.3 on pg. 4 discloses material decomposition methods and pg. 2, para. 5 discloses the method is performed on a phantom which is considered an object), comprising:
a processor (subsection 2.6 on pg. 6, “CPU”;
a first memory coupled to the processor (subsection 2.6 on pg. 6, “CPU with 128 gigabytes of RAM”); 
wherein the first memory stores instructions that when executed by the processor (subsection 2.6 on pg. 6, “All of the decompositions conducted in this work were run on an AMD 2.2 GHz CPU” meaning the instructions for performing the decomposition are stored on the RAM within the CPU), configure the processor to:
store, in a memory (figs. 1-3 all show graphs and images of the obtained data meaning the system in which the method is performed must have stored the generated data in order to generate the graphs and images), a plurality of correction data preliminarily generated by decomposing one of three or more materials into the other two materials (subsection 2.3 on pg. 4 and fig. 9 disclose during the first step a first material is decomposed from the remaining materials and maintained throughout the process as a final result. By maintaining the first decomposed material throughout the process the system is storing the data associated with the first decomposed material which represents the correction data. Additionally equations 2-5 in subsection 2.3 discloses the information for each material is used a prior information for decomposing the next material meaning the data for each material is stored), the stored plurality of correction data including correction data for each detection element, of a plurality of detection elements of a radiation detector, for each energy level (Points 1-3 of subsection 2.3 on pg. 4 and fig. 9 disclose using each of the energy bins for the decomposition of the materials. Subsection 2.1 on pg. 3 and fig. 1b discloses the x-ray source is divided into eight equal energy bins and the data was received for each of the energy bins by the x-ray source as shown in fig. 1b. Therefore data for each detection elements of the radiation detector were received and stored at each energy level),
input radiation data of the object, the radiation data being divided into a plurality of energy levels (para. 2 of subsection 2.1 on pg. 3 discloses x-ray projection data is measured and used for the material decomposition which represents radiation data. The x-ray data was then divided into up to eight bins which represent the plurality of energy levels); and
repeatedly perform two-material decomposition for decomposition of the other two materials of the three or more materials using the radiation data at different energy levels and the stored correction data of each detection element for each energy level to perform decomposition of the inside of the object into the three or more materials (fig. 9 shows that the decomposition process is continuously repeated until no more materials remain. Additionally, steps 1-3 of subsection 2.3 and equations 2-5 show that different energy bins are used for each material decomposition and that the data for each material is used as prior information to perform decomposition of the further materials).
Fredette does not specifically teach the apparatus comprises a first memory and a second memory wherein the correction data is stored in the second memory. 
However,
Yi in a similar field of endeavor teaches a first memory coupled to the processor storing instructions ([0131]-[0132], “controller 320 may include an internal memory and at least one processor that executes at least one stored program” and “the controller 320 may include…a ROM for storing a plurality of instructions and/or a control program for controlling the data interface 210”) and a second memory coupled to the processor wherein data is stored in the second memory ([0132] “controller 320 may include a RAM…used as a storage corresponding to various tasks performed by the data interface 210). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus disclosed by Fredette to have both a first memory and a second memory wherein the correction data is stored in the second memory. The motivation to apply the known technique of having both a first memory and a second memory wherein the correction data is stored in the second memory of Yi to the apparatus of Fredette would be to allow for the predictable results of having a separate memories each dedicated to storing only one type of data, thereby allowing the system to store more data associated with the procedure that can be utilized in further analysis.
Regarding claim 2, Fredette in view of Yi teaches the apparatus of claim 1, as set forth above. Fredette further teaches when the number of the materials for decomposition is N, the number of times of the two-material decomposition performed by the decomposition processing section is N-1 or more (as discloses in subsection 2.3 and fig. 9 the number of decompositions performed is N-1 or more. For example fig. 9 shows 4 materials present and 4 decompositions occurring, 3 if not counting the preliminary decomposition of the fat material as done in the present application). 
Regarding claim 3, Fredette in view of Yi teaches the apparatus of claim 1, as set forth above. Fredette further teaches the radiation data is projection data of the object (para. 2 of subsection 2.1 on pg. 3 discloses “projection data must be simulated or measured” where the data is “x-ray projections” which is radiation data).
Regarding claim 5, Fredette in view of Yi teaches the apparatus of claim 1, as set forth above. Fredette further teaches the radiation data is image data of the object (para. 2 of subsection 2.1 on pg. 3 discloses “projection data must be…measured” where the data is “x-ray projections” which is radiation data. Using an x-ray to measure data inherently generates image data).
Regarding claim 7, Fredette in view of Yi teaches a PCCT apparatus (para. 1 of subsection 2.2 on pg. 3 discloses data is received from a PCD (Photon Counting Detector) and the images are CT images meaning the system is a Photon Counting CT system) comprising the material decomposition apparatus according to claim 1 (As set forth above Fredette teaches the material decomposition apparatus of claim 1). 
  
 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793